ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4844 neil.mcmurdie@us.ing.com October6, 2010 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Security Life of Denver Insurance Company Security Life Separate Account L1 Pre-Effective Amendment No. 1 to Registration Statement on Form N-6 Prospectus Title: ING VUL-DB File Nos.: 333-168047 and 811-08292 Ladies and Gentlemen: Security Life of Denver Insurance Company and its Security Life Separate Account L1, as Registrant, and ING America Equities, Inc., as Principal Underwriter, hereby request that the above-referenced registration statement be accelerated so as to become effective on October 8, 2010, or as soon thereafter as is practicable, in accordance with Rule 461(a) of the Securities Act of 1933. If you have any questions, please call the undersigned at 860-580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site One Orange Way, C1S Windsor, CT 06095 ING North America Insurance Corporation
